            Case 4:20-cv-00461-KAW Document 8 Filed 03/25/20 Page 1 of 16




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4   Woodland Hills, CA 91367
 5   Phone: 323-306-4234
     Fax: 866-633-0228
 6
     tfriedman@toddflaw.com
 7   abacon@toddflaw.com
 8   mgeorge@toddflaw.com
     Attorneys for Plaintiff
 9
                           UNITED STATES DISTRICT COURT
10
                       NORTHERN DISTRICT OF CALIFORNIA
11                                            ) Case No. 3:20-cv-00461
     ABANTE ROOTER AND                        )
12
     PLUMBING, INC., individually and on ) CLASS ACTION
13   behalf of all others similarly situated, )
14                                            ) FIRST AMENDED COMPLAINT
     Plaintiff,                               ) FOR VIOLATIONS OF:
15                                            )
16          vs.                               )    1. NEGLIGENT VIOLATIONS
                                                         OF THE TELEPHONE
                                              )          CONSUMER PROTECTION
17
     LEADS2RESULTS, INC., OFER                )          ACT [47 U.S.C. §227(b)]
18   ADLER, and DOES 1 through 10,            )    2.    WILLFUL VIOLATIONS
                                                         OF THE TELEPHONE
19   inclusive, and each of them,             )          CONSUMER PROTECTION
                                              )          ACT [47 U.S.C. §227(b)]
20   Defendants.                              )    3.    NEGLIGENT VIOLATIONS
                                                         OF THE TELEPHONE
21                                            )          CONSUMER PROTECTION
                                              )          ACT [47 U.S.C. §227(c)]
22                                                 4.    WILLFUL VIOLATIONS
                                              )
                                                         OF THE TELEPHONE
23                                            )          CONSUMER PROTECTION
24
                                              )          ACT [47 U.S.C. §227(c)]
                                              )
25                                            )
26                                            ) DEMAND FOR JURY TRIAL
                                              )
27                                            )
28                                            )


                     FIRST AMENDED CLASS ACTION COMPLAINT
                                         -1-
             Case 4:20-cv-00461-KAW Document 8 Filed 03/25/20 Page 2 of 16




 1         Plaintiff ABANTE ROOTER AND PLUMBING, INC. (“Plaintiff”),
 2   individually and on behalf of all others similarly situated, alleges the following
 3   upon information and belief based upon personal knowledge:
 4                               NATURE OF THE CASE
 5         1.     Plaintiff brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of LEADS2RESULTS, INC. and OFER
 8   ADLER (“Defendants”), in negligently, knowingly, and/or willfully contacting
 9   Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone Consumer
10   Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations,
11   specifically the National Do-Not-Call provisions, thereby invading Plaintiff’s
12   privacy.
13                              JURISDICTION & VENUE
14         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
15   a California corporation with its principal place of business also in California, seeks
16   relief on behalf of a Class, which will result in at least one class member belonging
17   to a different state than that of Defendants, a Florida corporation and its individual
18   owner. Plaintiff also seeks up to $1,500.00 in damages for each call in violation of
19   the TCPA, which, when aggregated among a proposed class in the thousands,
20   exceeds the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both
21   diversity jurisdiction and the damages threshold under the Class Action Fairness
22   Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
23         3.     Venue is proper in the United States District Court for the Central
24   District of California pursuant to 28 U.S.C. 1391(b) because Defendants do
25   business within the State of California and Plaintiff resides within the County of
26   Alameda.
27                                        PARTIES
28         4.     Plaintiff, ABANTE ROOTER AND PLUMBING, INC. (“Plaintiff”),


                        FIRST AMENDED CLASS ACTION COMPLAINT
                                               -2-
             Case 4:20-cv-00461-KAW Document 8 Filed 03/25/20 Page 3 of 16




 1   is a rooting and plumbing business in Emeryville, California and is a “person” as
 2   defined by 47 U.S.C. § 153 (39).
 3         5.     Defendant, LEADS2RESULTS, INC. (“L2R”) is a marketing
 4   company, and is a “person” as defined by 47 U.S.C. § 153 (39).
 5         6.     Defendant, OFER ADLER (“Adler”) is an individual who is the
 6   owner of L2R, and is a “person” as defined by 47 U.S.C. § 153 (39).
 7         7.     The above-named Defendants, and their subsidiaries and agents, are
 8   collectively referred to as “Defendants.” The true names and capacities of the
 9   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
10   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
11   names. Each of the Defendants designated herein as a DOE is legally responsible
12   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
13   Complaint to reflect the true names and capacities of the DOE Defendants when
14   such identities become known.
15         8.     Plaintiff is informed and believes that at all relevant times, each and
16   every Defendant was acting as an agent and/or employee of each of the other
17   Defendants and was acting within the course and scope of said agency and/or
18   employment with the full knowledge and consent of each of the other Defendants.
19   Plaintiff is informed and believes that each of the acts and/or omissions complained
20   of herein was made known to, and ratified by, each of the other Defendants.
21                              FACTUAL ALLEGATIONS
22         9.     Beginning in or around August 2018, Defendants contacted Plaintiff
23   on Plaintiff’s cellular telephone number ending in -1080, in an attempt to solicit
24   Plaintiff to purchase Defendants’ services.
25         10.    Defendants used an “automatic telephone dialing system” as defined
26   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
27         11.    Defendants contacted or attempted to contact Plaintiff from telephone
28   number (409) 908-3134.


                        FIRST AMENDED CLASS ACTION COMPLAINT
                                               -3-
             Case 4:20-cv-00461-KAW Document 8 Filed 03/25/20 Page 4 of 16




 1         12.    Defendants’ calls constituted calls that were not for emergency
 2   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 3         13.    During all relevant times, Defendants did not possess Plaintiff’s “prior
 4   express consent” to receive calls using an automatic telephone dialing system or an
 5   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
 6   227(b)(1)(A).
 7         14.    Further, Plaintiff’s cellular telephone number ending in -1080 had
 8   been on the National Do-Not-Call Registry well over thirty (30) days prior to
 9   Defendants’ initial calls.
10         15.    Defendants placed multiple calls soliciting their business to Plaintiff
11   on its cellular telephone ending in -1080 in or around August 2018.
12         16.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
13   64.1200(c)(2) as they were attempts to promote or sell Defendants’ services.
14         17.    Plaintiff received numerous solicitation calls from Defendants within
15   a 12-month period.
16         18.    Plaintiff requested for Defendants to stop calling Plaintiff during one
17   of the initial calls from Defendants, thus revoking any prior express consent that
18   had existed and terminating any established business relationship that had existed,
19   as defined under 16 C.F.R. 310.4(b)(1)(iii)(B).
20         19.    Despite this, Defendants continued to call Plaintiff in an attempt to
21   solicit its services and in violation of the National Do-Not-Call provisions of the
22   TCPA.
23         20.    Upon information and belief, and based on Plaintiff’s experiences of
24   being called by Defendants after requesting they stop calling, and at all relevant
25   times, Defendants failed to establish and implement reasonable practices and
26   procedures to effectively prevent telephone solicitations in violation of the
27   regulations prescribed under 47 U.S.C. § 227(c)(5).
28   ///


                        FIRST AMENDED CLASS ACTION COMPLAINT
                                             -4-
             Case 4:20-cv-00461-KAW Document 8 Filed 03/25/20 Page 5 of 16




 1                                CLASS ALLEGATIONS
 2         21.     Plaintiff brings this action individually and on behalf of all others
 3   similarly situated, as a member the four proposed classes (hereafter, jointly, “The
 4   Classes”). The class concerning the ATDS claim for no prior express consent
 5   (hereafter “The ATDS Class”) is defined as follows:
 6
                   All persons within the United States who received any
 7                 solicitation/telemarketing   telephone      calls  from
 8                 Defendants to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
 9
                   system or an artificial or prerecorded voice and such
10                 person had not previously consented to receiving such
11
                   calls within the four years prior to the filing of this
                   Complaint through the date of class certification.
12
13         22.     The class concerning the ATDS claim for revocation of consent, to the
14   extent prior consent existed (hereafter “The ATDS Revocation Class”) is defined
15   as follows:
16
                   All persons within the United States who received any
17
                   solicitation/telemarketing     telephone      calls    from
18                 Defendants to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
19
                   system or an artificial or prerecorded voice and such
20                 person had revoked any prior express consent to receive
21                 such calls prior to the calls within the four years prior to
                   the filing of this Complaint through the date of class
22                 certification.
23
24         23.     The class concerning the National Do-Not-Call violation (hereafter
25   “The DNC Class”) is defined as follows:
26
                   All persons within the United States registered on the
27                 National Do-Not-Call Registry for at least 30 days, who
28                 had not granted Defendants prior express consent nor



                        FIRST AMENDED CLASS ACTION COMPLAINT
                                               -5-
             Case 4:20-cv-00461-KAW Document 8 Filed 03/25/20 Page 6 of 16




 1                had a prior established business relationship, who
                  received more than one call made by or on behalf of
 2                Defendants that promoted Defendants’ products or
 3                services, within any twelve-month period, within four
                  years prior to the filing of the complaint through the date
 4
                  of class certification.
 5         24.    The class concerning the National Do-Not-Call violation following
 6   revocation of consent and prior business relationship, to the extent they existed
 7   (hereafter “The DNC Revocation Class”) is defined as follows:
 8
 9
                  All persons within the United States registered on the
                  National Do-Not-Call Registry for at least 30 days, who
10                received more than one call made by or on behalf of
11                Defendants that promoted Defendants’ products or
                  services, after having revoked consent and any prior
12
                  established business relationship, within any twelve-
13                month period, within four years prior to the filing of the
                  complaint through the date of class certification.
14
15
           25.    Plaintiff represents, and is a member of, The ATDS Class, consisting
16
     of all persons within the United States who received any solicitation telephone calls
17
     from Defendants to said persons’ cellular telephones made through the use of any
18
     automatic telephone dialing system or an artificial or prerecorded voice and such
19
     persons had not previously not provided their cellular telephone number to
20
     Defendants within the four years prior to the filing of this Complaint.
21
           26.    Plaintiff represents, and is a member of, The ATDS Revocation Class,
22
     consisting of all persons within the United States who received any
23
     solicitation/telemarketing telephone calls from Defendants to said persons’ cellular
24
     telephones made through the use of any automatic telephone dialing system or an
25
     artificial or prerecorded voice and such persons had revoked any prior express
26
     consent to receive such calls prior to the calls within the four years prior to the
27
     filing of this Complaint.
28
           27.    Plaintiff represents, and is a member of, The DNC Class, consisting


                       FIRST AMENDED CLASS ACTION COMPLAINT
                                              -6-
             Case 4:20-cv-00461-KAW Document 8 Filed 03/25/20 Page 7 of 16




 1   of all persons within the United States registered on the National Do-Not-Call
 2   Registry for at least 30 days, who had not granted Defendants prior express consent
 3   nor had a prior established business relationship, who received more than one call
 4   made by or on behalf of Defendants that promoted Defendants’ products or
 5   services, within any twelve-month period, within four years prior to the filing of
 6   the complaint.
 7         28.     Plaintiff represents, and is a member of, The DNC Revocation Class,
 8   consisting of all persons within the United States registered on the National Do-
 9   Not-Call Registry for at least 30 days, who received more than one call made by or
10   on behalf of Defendants that promoted Defendants’ products or services, after
11   having revoked consent and any prior established business relationship, within any
12   twelve-month period, within four years prior to the filing of the complaint.
13         29.     Defendants, their employees and agents are excluded from The
14   Classes. Plaintiff does not know the number of members in The Classes, but
15   believes the Classes members number in the thousands, if not more. Thus, this
16   matter should be certified as a Class Action to assist in the expeditious litigation of
17   the matter.
18         30.     The Classes are so numerous that the individual joinder of all of its
19   members is impractical. While the exact number and identities of The Classes
20   members are unknown to Plaintiff at this time and can only be ascertained through
21   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
22   The Classes includes thousands of members. Plaintiff alleges that The Classes
23   members may be ascertained by the records maintained by Defendants.
24         31.     Plaintiff and members of The ATDS Class and The ATDS Revocation
25   Class were harmed by the acts of Defendants in at least the following ways:
26   Defendants illegally contacted Plaintiff and ATDS Class members via their cellular
27   telephones thereby causing Plaintiff and ATDS Class and ATDS Revocation Class
28   members to incur certain charges or reduced telephone time for which Plaintiff and


                        FIRST AMENDED CLASS ACTION COMPLAINT
                                               -7-
             Case 4:20-cv-00461-KAW Document 8 Filed 03/25/20 Page 8 of 16




 1   ATDS Class and ATDS Revocation Class members had previously paid by having
 2   to retrieve or administer messages left by Defendants during those illegal calls, and
 3   invading the privacy of said Plaintiff and ATDS Class and ATDS Revocation Class
 4   members.
 5         32.    Common questions of fact and law exist as to all members of The
 6   ATDS Class which predominate over any questions affecting only individual
 7   members of The ATDS Class. These common legal and factual questions, which
 8   do not vary between ATDS Class members, and which may be determined without
 9   reference to the individual circumstances of any ATDS Class members, include,
10   but are not limited to, the following:
11                a.     Whether, within the four years prior to the filing of this
12                       Complaint, Defendants made any telemarketing/solicitation
13                       call (other than a call made for emergency purposes or made
14                       with the prior express consent of the called party) to an ATDS
15                       Class member using any automatic telephone dialing system or
16                       any artificial or prerecorded voice to any telephone number
17                       assigned to a cellular telephone service;
18                b.     Whether Plaintiff and the ATDS Class members were damaged
19                       thereby, and the extent of damages for such violation; and
20                c.     Whether Defendants should be enjoined from engaging in such
21                       conduct in the future.
22         33.    As a person that received numerous telemarketing/solicitation calls
23   from Defendants using an automatic telephone dialing system or an artificial or
24   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
25   claims that are typical of The ATDS Class.
26         34.    Common questions of fact and law exist as to all members of The
27   ATDS Revocation Class which predominate over any questions affecting only
28   individual members of The ATDS Revocation Class. These common legal and


                        FIRST AMENDED CLASS ACTION COMPLAINT
                                              -8-
             Case 4:20-cv-00461-KAW Document 8 Filed 03/25/20 Page 9 of 16




 1   factual questions, which do not vary between ATDS Revocation Class members,
 2   and which may be determined without reference to the individual circumstances of
 3   any ATDS Revocation Class members, include, but are not limited to, the
 4   following:
 5                a.    Whether, within the four years prior to the filing of this
 6                      Complaint, Defendants made any telemarketing/solicitation
 7                      call (other than a call made for emergency purposes or made
 8                      with the prior express consent of the called party) to an ATDS
 9                      Revocation Class member, who had revoked any prior express
10                      consent to be called using an ATDS, using any automatic
11                      telephone dialing system or any artificial or prerecorded voice
12                      to any telephone number assigned to a cellular telephone
13                      service;
14                b.    Whether Plaintiff and the ATDS Revocation Class members
15                      were damaged thereby, and the extent of damages for such
16                      violation; and
17                c.    Whether Defendants should be enjoined from engaging in such
18                      conduct in the future.
19         35.    As a person that received numerous telemarketing/solicitation calls
20   from Defendants using an automatic telephone dialing system or an artificial or
21   prerecorded voice, after Plaintiff had revoked any prior express consent, Plaintiff
22   is asserting claims that are typical of The ATDS Revocation Class.
23         36.    Plaintiff and members of The DNC Class and DNC Revocation Class
24   were harmed by the acts of Defendants in at least the following ways: Defendants
25   illegally contacted Plaintiff and DNC Class and DNC Revocation Class members
26   via their telephones for solicitation purposes, thereby invading the privacy of said
27   Plaintiff and the DNC Class and DNC Revocation Class members whose telephone
28   numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class


                       FIRST AMENDED CLASS ACTION COMPLAINT
                                             -9-
            Case 4:20-cv-00461-KAW Document 8 Filed 03/25/20 Page 10 of 16




 1   and DNC Revocation Class members were damaged thereby.
 2         37.    Common questions of fact and law exist as to all members of The
 3   DNC Class which predominate over any questions affecting only individual
 4   members of The DNC Class. These common legal and factual questions, which do
 5   not vary between DNC Class members, and which may be determined without
 6   reference to the individual circumstances of any DNC Class members, include, but
 7   are not limited to, the following:
 8                a.     Whether, within the four years prior to the filing of this
 9                       Complaint, Defendants or their agents placed more than one
10                       solicitation call to the members of the DNC Class whose
11                       telephone numbers were on the National Do-Not-Call Registry
12                       and who had not granted prior express consent to Defendants
13                       and did not have an established business relationship with
14                       Defendants;
15                b.     Whether Defendants obtained prior express written consent to
16                       place solicitation calls to Plaintiff or the DNC Class members’
17                       telephones;
18                c.     Whether Plaintiff and the DNC Class member were damaged
19                       thereby, and the extent of damages for such violation; and
20                d.     Whether Defendants and their agents should be enjoined from
21                       engaging in such conduct in the future.
22         38.    As a person that received numerous solicitation calls from Defendants
23   within a 12-month period, who had not granted Defendants prior express consent
24   and did not have an established business relationship with Defendants, Plaintiff is
25   asserting claims that are typical of the DNC Class.
26         39.    Common questions of fact and law exist as to all members of The
27   DNC Class which predominate over any questions affecting only individual
28   members of The DNC Revocation Class.             These common legal and factual


                        FIRST AMENDED CLASS ACTION COMPLAINT
                                             - 10 -
            Case 4:20-cv-00461-KAW Document 8 Filed 03/25/20 Page 11 of 16




 1   questions, which do not vary between DNC Revocation Class members, and which
 2   may be determined without reference to the individual circumstances of any DNC
 3   Revocation Class members, include, but are not limited to, the following:
 4                a.    Whether, within the four years prior to the filing of this
 5                      Complaint, Defendants or their agents placed more than one
 6                      solicitation call to the members of the DNC Class whose
 7                      telephone numbers were on the National Do-Not-Call Registry
 8                      and who had revoked any prior express consent and any
 9                      established business relationship with Defendants;
10                b.    Whether Plaintiff and the DNC Class member were damaged
11                      thereby, and the extent of damages for such violation; and
12                c.    Whether Defendants and their agents should be enjoined from
13                      engaging in such conduct in the future.
14         40.    As a person that received numerous solicitation calls from Defendants
15   within a 12-month period, who, to the extent one existed, had revoked any prior
16   express consent and any established business relationship with Defendants,
17   Plaintiff is asserting claims that are typical of the DNC Revocation Class.
18         41.    Plaintiff will fairly and adequately protect the interests of the members
19   of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
20   class actions.
21         42.    A class action is superior to other available methods of fair and
22   efficient adjudication of this controversy, since individual litigation of the claims
23   of all Classes members is impracticable. Even if every Classes member could
24   afford individual litigation, the court system could not. It would be unduly
25   burdensome to the courts in which individual litigation of numerous issues would
26   proceed. Individualized litigation would also present the potential for varying,
27   inconsistent, or contradictory judgments and would magnify the delay and expense
28   to all parties and to the court system resulting from multiple trials of the same


                       FIRST AMENDED CLASS ACTION COMPLAINT
                                             - 11 -
            Case 4:20-cv-00461-KAW Document 8 Filed 03/25/20 Page 12 of 16




 1   complex factual issues. By contrast, the conduct of this action as a class action
 2   presents fewer management difficulties, conserves the resources of the parties and
 3   of the court system, and protects the rights of each Classes member.
 4         43.     The prosecution of separate actions by individual Classes members
 5   would create a risk of adjudications with respect to them that would, as a practical
 6   matter, be dispositive of the interests of the other Classes members not parties to
 7   such adjudications or that would substantially impair or impede the ability of such
 8   non-party Class members to protect their interests.
 9         44.     Defendants have acted or refused to act in respects generally
10   applicable to The Classes, thereby making appropriate final and injunctive relief
11   with regard to the members of the Classes as a whole.
12                             FIRST CAUSE OF ACTION
13          Negligent Violations of the Telephone Consumer Protection Act
14                                    47 U.S.C. §227(b).
15               On Behalf of the ATDS Class and ATDS Revocation Class
16         45.     Plaintiff repeats and incorporates by reference into this cause of action
17   the allegations set forth above at Paragraphs 1-44.
18         46.     The foregoing acts and omissions of Defendants constitute numerous
19   and multiple negligent violations of the TCPA, including but not limited to each
20   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
21   47 U.S.C. § 227 (b)(1)(A).
22         47.     As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b),
23   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
24   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
25         48.     Plaintiff and the ATDS Class and ATDS Revocation Class members
26   are also entitled to and seek injunctive relief prohibiting such conduct in the future.
27   ///
28



                        FIRST AMENDED CLASS ACTION COMPLAINT
                                              - 12 -
            Case 4:20-cv-00461-KAW Document 8 Filed 03/25/20 Page 13 of 16




 1                             SECOND CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                           Act
 4                                   47 U.S.C. §227(b)
 5           On Behalf of the ATDS Class and the ATDS Revocation Class
 6         49.    Plaintiff repeats and incorporates by reference into this cause of action
 7   the allegations set forth above at Paragraphs 1-44.
 8         50.    The foregoing acts and omissions of Defendants constitute numerous
 9   and multiple knowing and/or willful violations of the TCPA, including but not
10   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
11   and in particular 47 U.S.C. § 227 (b)(1)(A).
12         51.    As a result of Defendants’ knowing and/or willful violations of 47
13   U.S.C. § 227(b), Plaintiff and the ATDS Class and ATDS Revocation Class
14   members are entitled an award of $1,500.00 in statutory damages, for each and
15   every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
16         52.    Plaintiff and the Class members are also entitled to and seek injunctive
17   relief prohibiting such conduct in the future.
18                             THIRD CAUSE OF ACTION
19          Negligent Violations of the Telephone Consumer Protection Act
20                                   47 U.S.C. §227(c)
21            On Behalf of the DNC Class and the DNC Revocation Class
22         53.    Plaintiff repeats and incorporates by reference into this cause of action
23   the allegations set forth above at Paragraphs 1-44.
24         54.    The foregoing acts and omissions of Defendants constitute numerous
25   and multiple negligent violations of the TCPA, including but not limited to each
26   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
27   47 U.S.C. § 227 (c)(5).
28         55.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227(c),


                       FIRST AMENDED CLASS ACTION COMPLAINT
                                              - 13 -
            Case 4:20-cv-00461-KAW Document 8 Filed 03/25/20 Page 14 of 16




 1   Plaintiff and the DNC Class and DNC Revocation Class Members are entitled an
 2   award of $500.00 in statutory damages, for each and every violation, pursuant to
 3   47 U.S.C. § 227(c)(5)(B).
 4         56.    Plaintiff and the DNC Class and DNC Revocation Class members are
 5   also entitled to and seek injunctive relief prohibiting such conduct in the future.
 6                           FOURTH CAUSE OF ACTION
 7    Knowing and/or Willful Violations of the Telephone Consumer Protection
 8                                           Act
 9                                 47 U.S.C. §227 et seq.
10               On Behalf of the DNC Class and DNC Revocation Class
11         57.    Plaintiff repeats and incorporates by reference into this cause of action
12   the allegations set forth above at Paragraphs 1-44.
13         58.    The foregoing acts and omissions of Defendants constitute numerous
14   and multiple knowing and/or willful violations of the TCPA, including but not
15   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
16   in particular 47 U.S.C. § 227 (c)(5).
17         59.    As a result of Defendants’ knowing and/or willful violations of 47
18   U.S.C. § 227(c), Plaintiff and the DNC Class and DNC Revocation Class members
19   are entitled an award of $1,500.00 in statutory damages, for each and every
20   violation, pursuant to 47 U.S.C. § 227(c)(5).
21         60.    Plaintiff and the DNC Class and DNC Revocation Class members are
22   also entitled to and seek injunctive relief prohibiting such conduct in the future.
23                                PRAYER FOR RELIEF
24   WHEREFORE, Plaintiff requests judgment against Defendants for the following:
25                             FIRST CAUSE OF ACTION
26          Negligent Violations of the Telephone Consumer Protection Act
27                                   47 U.S.C. §227(b)
28               • As a result of Defendants’ negligent violations of 47 U.S.C.


                       FIRST AMENDED CLASS ACTION COMPLAINT
                                              - 14 -
          Case 4:20-cv-00461-KAW Document 8 Filed 03/25/20 Page 15 of 16




 1             §227(b)(1), Plaintiff and the ATDS Class and ATDS Revocation
 2             Class members are entitled to and request $500 in statutory damages,
 3             for each and every violation, pursuant to 47 U.S.C. 227(b)(3)(B).
 4           • Any and all other relief that the Court deems just and proper.
 5                       SECOND CAUSE OF ACTION
 6   Knowing and/or Willful Violations of the Telephone Consumer Protection
 7                                       Act
 8                               47 U.S.C. §227(b)
 9           • As a result of Defendants’ willful and/or knowing violations of 47
10             U.S.C. §227(b)(1), Plaintiff and the ATDS Class and ATDS
11             Revocation Class members are entitled to and request treble damages,
12             as provided by statute, up to $1,500, for each and every violation,
13             pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
14           • Any and all other relief that the Court deems just and proper.
15                        THIRD CAUSE OF ACTION
16       Negligent Violations of the Telephone Consumer Protection Act
17                               47 U.S.C. §227(c)
18           • As a result of Defendants’ negligent violations of 47 U.S.C.
19             §227(c)(5), Plaintiff and the DNC Class and DNC Revocation Class
20             members are entitled to and request $500 in statutory damages, for
21             each and every violation, pursuant to 47 U.S.C. 227(c)(5).
22           • Any and all other relief that the Court deems just and proper.
23                       FOURTH CAUSE OF ACTION
24   Knowing and/or Willful Violations of the Telephone Consumer Protection
25                                       Act
26                               47 U.S.C. §227(c)
27           • As a result of Defendants’ willful and/or knowing violations of 47
28             U.S.C. §227(c)(5), Plaintiff and the DNC Class and DNC Revocation


                    FIRST AMENDED CLASS ACTION COMPLAINT
                                         - 15 -
            Case 4:20-cv-00461-KAW Document 8 Filed 03/25/20 Page 16 of 16




 1                Class members are entitled to and request treble damages, as provided
 2                by statute, up to $1,500, for each and every violation, pursuant to 47
 3                U.S.C. §227(c)(5).
 4               • Any and all other relief that the Court deems just and proper.
 5         61.    Pursuant to the Seventh Amendment to the Constitution of the United
 6   States of America, Plaintiff is entitled to, and demands, a trial by jury.
 7
           Respectfully Submitted this 25th Day of March, 2020.
 8
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 9
10                                     By: /s/ Todd M. Friedman
                                           Todd M. Friedman
11
                                           Law Offices of Todd M. Friedman
12                                         Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                        FIRST AMENDED CLASS ACTION COMPLAINT
                                              - 16 -
